Citation Nr: 0922570	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-31 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for residuals of stroke 
with dementia.

2. Entitlement to service connection for a heart disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1946 to April 
1947.  He was a prisoner of war (POW) from March 11, 1945 to 
April 28, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO in Detroit, Michigan, which denied service connection for 
residuals of stroke with dementia and declined to reopen a 
claim of service connection for a heart condition.  
Subsequently, an October 2006 supplemental statement of the 
case (SSOC) denied the claim of service connection for a 
heart condition on the merits. 

The Veteran's claim of entitlement to service connection for 
a heart disability was previously denied by the RO in an 
unappealed April 2004 rating decision.  The Board notes that 
a repeat claim for service connection for a prisoner of war 
(POW) presumptive disease listed in 38 U.S.C.A. § 1112(b) and 
38 C.F.R. § 3.309(c) is construed as a new claim, as opposed 
to a claim to reopen, and is therefore not subject to the 
new-and-material-evidence requirement.  See Suttmann v. 
Brown, 5 Vet. App. 127, 136 (1993); Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999).  As such, the Board is not required 
to determine whether the appellant has submitted new and 
material evidence with respect to his subsequently filed 
repeat claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Giving the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his residuals of stroke with 
dementia is related to active service, to include his 
internment as a POW.

2. Giving the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his heart disability is related 
to active service, to include his internment as a POW.


CONCLUSIONS OF LAW

1. The Veteran's residuals of stroke with dementia were 
incurred in active service.  38  U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2. The Veteran's heart disability was incurred in active 
service.  38  U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In this case, the Board is granting in full the benefits 
sought on appeal.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

II. Service Connection

The Veteran contends he has residuals of stroke with dementia 
and a heart disability as a result of being a POW during 
active service.  For the reasons that follow, the Board 
concludes that service connection both conditions is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arteriosclerosis and organic heart disease, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113, 38 
C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c) (2008).  The 
qualifying diseases include atherosclerotic heart disease, 
arrhythmia, and stroke and its complications.  38 U.S.C.A. 
§ 1112(b); 38 C.F.R. § 3.309(c).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Residuals of stroke with dementia

Hospital treatment records dated in February 2004 from 
McLaren Regional Medical Center demonstrate that the Veteran 
suffered a stroke in February 2004.  The stroke was variously 
described as a cerebrovascular accident localized to the left 
thalamic area; lacunar infarct not likely related to embolic 
event; and left subcortical ischemic infarct, most likely a 
lacunar type due to atherosclerosis, but possibly a 
cardioembolic or carotid source.  The hospital records also 
show that the Veteran likely has underlying dementia or some 
other underlying cognitive dysfunction.  

As noted above, in the case of any veteran who is a former 
POW was interned or detained for not less than 30 days, 
stroke and its complications shall be service-connected if 
manifested to a degree of 10 percent or more at any time 
after discharge, even though there is no record of such 
disease during service.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c).  In this case, the Veteran is a former POW and 
was interned in Germany from March 11, 1945 to April 28, 
1945.  There is no record of stroke or its complications in 
service.  The Veteran was afforded a VA examination in 
September 2005 to assess the etiology of his February 2004 
stroke.  Although the examiner opined that the Veteran's 
stroke was probably embolic and related to his aortic valve 
replacement in 1983, the examiner did not comment on whether 
there was a possible nexus between the stroke and his 
experience as a POW.  The Board observes that the Veteran's 
February 2004 hospital treatment records, which show that his 
stroke was most likely a lacunar type due to atherosclerosis 
and not likely related to embolic event, were not available 
for review by the examiner at the time of the examination.  
Thus, the examiner's opinion that the Veteran's stroke was 
probably related to his aortic valve replacement appears to 
be speculative and is inconsistent with the contemporaneous 
treatment records from the Veteran's stroke hospitalization.  
Taking into consideration all of the relevant evidence of 
record, the Board finds that there is no competent evidence 
to indicate that the Veteran's stroke was caused by an 
intercurrent disease, namely his aortic valve disease.  
Indeed, the September 20005 VA examination report does not 
rule out a relationship between the Veteran's stroke and his 
POW experience.  As the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) have been satisfied, the Board concludes 
that the Veteran's stroke and its complications may be 
presumed to have been incurred in service.  

In light of the foregoing, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
Veteran's residuals of stroke with dementia is related to 
active service, and, therefore, service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  See 38 U.S.C. § 5107(b) (West 2002); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert, supra.

b. Heart disability

The Board has thoroughly reviewed the claims file and finds 
there to be evidence of a heart disability.  At a March 2004 
POW examination performed by VA, the Veteran reported that he 
had been diagnosed with aortic valve disease 20 years ago and 
underwent mechanical aortic valve prosthesis placement around 
that time.  The Veteran also reported that he had been 
diagnosed with cardiac arrhythmia (atrial fibrillation) 10 
years ago.  He denied a history of congestive heart failure, 
myocardial infarction and hypertension.  

A July 2005 medical statement from B.J. Beck, D.O. at McLaren 
Family Care Davison states that the Veteran previously had a 
cerebrovascular accident and has ischemic heart disease 
associated with coronary artery disease.  

A VA medical opinion was requested in January 2007 to address 
whether the Veteran had any of the types of heart diseases 
subject to presumptive service connection.  This opinion 
states, based on the March 2004 VA examination report, that 
the Veteran had aortic valve prosthesis placement about 23 
years ago, complicated by cardiac arrhythmia about 13 years 
ago, and right carotid endarterectomy about 9 years ago.  It 
was also noted that the Veteran had no history of 
hypertension, myocardial infarction or congestive heart 
failure.  

As previously explained, in the case of any veteran who is a 
former POW and was interned or detained for not less than 30 
days, atherosclerotic heart disease and its complications, 
including arrhythmia, shall be service-connected if 
manifested to a degree of 10 percent or more at any time 
after discharge, even though there is no record of such 
disease during service.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c).  Here, the medical evidence shows that the 
Veteran was diagnosed with cardiac arrhythmia in or around 
1994.  Additionally, the Veteran is also shown to have 
ischemic heart disease associated with coronary artery 
disease.  There is no indication that cardiac arrhythmia, 
ischemic heart disease and coronary artery disease were the 
result of an intercurrent disease.  38 C.F.R. § 3.307(d).  
Accordingly, the statutory presumption for former POWs 
applies and the Veteran's heart disability is presumed to be 
the result of his experience as a POW in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(3).  

In light of the foregoing, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
Veteran's heart disability is related to active service.  As 
such, service connection is warranted.  The benefit-of-the-
doubt rule has been applied in reaching this decision.  See 
38 U.S.C. § 5107(b) (West 2002); see Ortiz, supra; Gilbert, 
supra.


ORDER

Entitlement to service connection for residuals of stroke 
with dementia is granted.  

Entitlement to service connection for a heart disability is 
granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


